454 F.2d 728
Mary USHER, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Third-Party-Plaintiff-Appellee,v.ATLANTA TRANSIT SYSTEM, INC., Third-Party-Defendant-Appellant.
No. 71-2890 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 8, 1972.Rehearing Denied March 7, 1972.

Dent Acree, Atlanta, Ga., for Atlanta Transit System.
John W. Stokes, Jr., U. S. Atty., Beverly Bates, Asst. U. S. Atty., R. Beverly Irwin, Atlanta, Ga., for Mary Usher.
Cullen M. Ward, Frank M. Eldridge, Atlanta, Ga., for Mrs. Bowden and Miss Jones and others.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.

BY THE COURT:

1
It appears from the record in this case that the United States has dismissed its appeal, that Atlanta Transit System, Inc., has suffered no legal consequences from the judgment below as it has been given full credit for the amount it has paid pursuant to a previous state court judgment between it and the plaintiff-appellee, and that there now remains no actual controversy between and among the parties.  This appeal is dismissed as moot.


2
Appeal dismissed.



*
 Rule 18, 5th Cir.,; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I